SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53157 SUNGRO MINERALS, INC. (Exact name of registrant as specified in its charter) Nevada 98-0546544 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 111 Airport Rd. – Unit 5, Warwick, RI02889 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:401- 648-0805 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock outstanding as of April 19, 2011 was 90,800,513 The number of shares of preferred stock outstanding as of April 19, 2011 was – 0 - PART I-FINANCIAL INFORMATION Item 1. Financial Statements. Forward Looking Statements This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risks and Uncertainties” beginning on page 13 and the risks set out below, any of which may cause our company’s or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · the uncertainty that we will not be able to successfully identify and evaluate a suitable business opportunity; · risks related to the large number of established and well-financed entities that are actively seeking suitable business opportunities; · risks related to the failure to successfully manage or achieve growth of a new business opportunity; and · other risks and uncertainties related to our business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common stock” refer to the common shares in our capital stock. As used in this quarterly report, the terms “we”, “us”, “our”, “our company” and “Sungro” mean Sungro Minerals Inc., unless otherwise stated. SUNGRO MINERALS, INC. (An Exploration Stage Company) BALANCE SHEETS ASSETS February 28, 2011 November 30, 2010 (unaudited) CURRENT ASSETS: Cash $ $ Prepaid expenses TOTAL CURRENT ASSETS MINERAL RIGHTS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Accrued payroll Convertible debentures (net of debt discount of $104,295 and $67,178) Notes payable (net of debt discount of $4,288 and $6,125) Due to former CEO Due to officers Derivative liability TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, $.001 par value; authorized shares - 1,000,000 shares; 0 issued and outstanding - - Common stock, $.001 par value; authorized shares - 375,000,000 shares; 87,597,217 and 77,009,617 shares issued and outstanding (1) Common stock to be issued, $0.001 par value, 6,667 and 2,506,667 shares 6 Additional paid-in capital Deficit accumulated during the exploration stage ) ) TOTAL STOCKHOLDERS' EQUITY $ $ (1) Adjusted for 5:1 forward stock split on July 6, 2009 See notes to unaudited financial statements SUNGRO MINERALS, INC. (An Exploration Stage Company) STATEMENTS OF OPERATIONS For the three months ended February Cumulative amount from Inception (August 10, 2007) through February 28, 2011 (unaudited) (unaudited) (unaudited) OPERATING EXPENSES: General and administrative $ $ $ Bank charges and interest ) Foreign exchange (gain) loss ) Mineral claim maintenance and geological costs - TOTAL OPERATING EXPENSES OPERATING LOSS ) ) ) INTEREST EXPENSE ) ) ) CHANGE IN FAIR VALUE OF DERIVATIVE LIABILITY ) - ) AMORTIZATION OF DEBT DISCOUNT ) - ) NET LOSS $ ) $ ) $ ) BASIC AND DILUTED - LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic and Diluted See notes to unaudited financial statements SUNGRO MINERALS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months Ended February 28, Cummulative amount from Inception (August 10, 2007) through February 28, 2011 (unaudited) (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discount Stock issued for compensation ) Change in fair value of derivative - Changes in assets and liabilities: Prepaid expenses - - ) Accounts payable and accrued expenses Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Payments on acquistion of Mineral Rights Agreement - ) ) NET CASH USED IN INVESTING ACTIVITIES - ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from expenses paid by stockholder - - Proceeds from notes payable Payments of notes payable ) - ) Proceeds from private placement - Proceeds from convertible debentures Proceeds from /(Payments) to officer and prior CEO ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH - BEGINNING OF PERIOD - CASH - END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Acquisition of Mineral Agreement for stock issued $
